r.,

                                               No.    11-13-00241-CR
                               IN    THE   11th     COURT    OF    CRIMINAL       APPEALS
                                                    AUSTIN,       TEXAS
        RECEIVED IN
  COURT-Of" CRIMINAL APPEALS
                                     JAMES   EDWARD       SHAW JR.,          APPELLANT
                                                            V.
         SEP 03 2015
                                       THE   STATE OF       TEXAS,       APPELLEE



      ^belAcosta,ciefK                 From Appeal          No.    11-13-00241
                                             Trial       Cause    No.    14957
                                               Palo Pinto County
                             FIRST    MOTION    FOR      EXTENSION       OF   TIME   TO   FILE
                                    PETITION       FOR   DISCRETIONARY           REVIEW

        TO    THE    HONORABLE       JUDGES    OF    THE    COURT       OF   CRIMINAL     APPEALS:

             Comes    now,    James    Edward       Shaw Jrf       Petitioner,       and    files    this    motion
        for an extension of sixty (60) days in which to file a petition for
        Discretionary Review. In support of this motion/ appellant shows the
        court the following:


        The petitioner was convicted in the 29th District Court of Palo Pinto
        County^ Texas of the offense of felony driving while intoxicated in
        cause No.14957 ,. Styled state of texas vs. James Edward Shaw Jr, the
        petitioner appealed to the Court of Appeals, 11th Supreme Judicial
        District, The case was affirmed on August 6, 2015 .
                                                            II.

        ,The present ^deadline for filing the petition for Discretionary Review
         is September 6, 2015 , The petitioner has not requested any extention
         prior to this request.
                                                           III.

        Petitioner's request for an extension is basSed upon the following
        facts:       Petitioner was          not    informed of          the decision      of    the court        of
        appeals in affirming his case until August 10, 2015 , Since that
        time petitioner has been attempting to gain legal representation |rv
        this   matter.
        His attorney on the appeal, Chad Cannon , HAS informed petitioner, that
        he will not represent him on the petitioner petition for Discretionary
        Review.

        WHEREFORE,       Petitioner prays this court grant this motion and extend
        the deadline for filing the petition for Discretionary Review in
        case No.       14957    to    11-13-00241.

                    FILED IN                                                         JAMES      EDWARD     SHAW    JR
                                                                                  Petitioner,        Pro    Se
        COURT OF CRIMINAL APPEALS
                                                                                 Texas Department of Criminal
                                                                                 Justice Coffield           Unit
               SEP 14 2015                                                       TDCJ ID#01880061
                                                                                 Tennessee Colony,           TX 75884
             Abel Acosta, Clerk
r

                           CERTIFICATE OF SERVICE

    I_certify that a true and correct copy of the above and foregoing
    first motion for extension of time to file a Petition for Discre
    tionary Review, has been forwarded by u.s. mail, Postage prepaid,
    first class, to the attorney for the state             ,at
             ' and to the state prosecuting attorney, P.O. Box~~12405,
    Austin, Texas 78711 on this the—:   day of      ,20

                                                    PETITIONER,   Pro   Se

    I^^a^x^. SWO        , TDCJ#\Q^^\^\ ,being presently incarcerated
    *n the Co^,aA unit of the texas department of criminal justice
    in    .         County, Texas, verify and declare under penalty
    of perjury that the foregoing statements are True and Correct.
    Executed on this the 9, g- gay of t\v«JWsV , 20_)j<L_.
                                                    TDSJ#\^^^\
                                                   DECEIVED m
 Abel Acosta, Clerk                            COURTfiFre. L,fl,
 Court of Criminal Appeals               i     C0U^ OF CRIMINAL APPEALS
 Supreme Court Bldg                                    crD no vnc
 201 W.14th St.                                        SEP 03 2015
 Rm.         106
P.O.           Box 12308                          -.    ,A
Capitol Station                                   AtatACOSfe
Austin,               Tx.   78711-2308
Dear           Clerk:

      Enclosed please find my pro se Defendent's motion for Extention
of      time to file Petition for Discretionary Review. Please file
this motion and bring it to the attention of the court.
Please date-stamp this letter and return it to me at my address
shown             below.


ln?}*° reqUSSt that y°u notify me of the court ruling on my
HI vJ I— J. QJ it •




                                                       Sincerely,

                                                   JAMES EDWARBDBHRW JR.
                                                  Defendent, Pro se
                                                  TDCJ#01880061
                                                  2661 FM 2054
                                                  Coffield Unit
                                                  Tennessee Colony, Tx
                                                                     75884